UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1617


In re: BENITO HERNANDEZ HERNANDEZ,

                Petitioner.



     On Petition for Writ of Mandamus.        (1:10-cr-00023-MR-1)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Benito Hernandez Hernandez, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Benito H. Hernandez has filed a petition for a writ of

mandamus and a supplemental petition seeking an order from this

court to set aside the district court’s May 23, 2014, order

dismissing his 28 U.S.C. § 2255 (2102) motion.                             We conclude that

Hernandez is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.            Kerr     v.     United    States

Dist.    Court,       426 U.S. 394,   402      (1976);         United     States      v.

Moussaoui,      333 F.3d 509,    516-17       (4th     Cir.     2003).         Further,

mandamus relief         is    available      only     when     the     petitioner      has   a

clear right to the relief sought.                   In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The    relief   sought       by    Hernandez     is    not      available       by    way    of

mandamus.       Accordingly, we deny him leave to proceed in forma

pauperis     and    deny     his    petitions       for    writ       of    mandamus.        We

dispense     with      oral       argument    because          the    facts     and     legal

contentions     are     adequately      presented         in    the    materials       before

this court and argument would not aid the decisional process.



                                                                            PETITION DENIED



                                             2